 

Exhibit 10.1

 

Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement (this “Agreement”) is dated as
of October 10, 2014 (the “Execution Date”), by and between MusclePharm
Corporation, a Nevada corporation (the “Company”), on behalf of itself, its
subsidiaries and other corporate affiliates and each of their respective
employees, officers, directors, owners, shareholders and agents (collectively
referred to herein as, the “Employer Group”), and Sydney Rollock (the
“Employee”). The Company and the Employee are sometimes collectively referred to
herein as the “Parties.”

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Company (on its own behalf and on behalf of its
successors and assigns) and the Employee hereby agree as follows:

 

1.            The Employee’s Separation. The Executive’s employment with the
Company will terminate effective as of October 10, 2014 (the “Separation Date”),
and the Employee has provided his resignation (attached hereto as Exhibit A).
After the Separation Date, the Employee will not represent himself as being an
employee, officer, or attorney of the Company for any purpose. Except as
otherwise set forth in this Agreement, the Separation Date will be the
employment termination date for the Employee for all purposes, meaning the
Employee will no longer be entitled to any further compensation, monies or other
benefits from the Company, including coverage under any benefits plans or
programs sponsored by the Company. The Employee hereby resigns, effective as of
the Separation Date, all positions, titles, duties, authorities and
responsibilities with, arising out of or relating to his employment with the
Company and any subsidiaries and affiliates and agrees to execute any and all
additional documents and take such further steps as may be required to
effectuate such resignation. The Employment Agreement is hereby canceled and the
parties shall have no further obligations to each other thereunder except as
specifically provided in this Agreement.

 

2.            Certain Payments and Benefits.

 

(a)            Payment. The Employee acknowledges he will continue to receive
his base salary up to and including the Separation Date, less applicable
withholdings. Regardless of whether the Employee revokes his Employee Release
(as defined below in Section 3(b)), the Employee will be paid on the first
payroll date after the Separation Date: (i) all unpaid bonus money earned up to
and including the Separation Date (the Parties acknowledge and agree that the
Employee has an accrued and unpaid bonus in the amount of $67,500.00, less
applicable withholdings (the “Final Bonus Payment”)); (ii) all accrued but
unused vacation time earned up to and including the Separation Date, less
applicable withholdings, for which he will be paid); and (iii) any previously
unreimbursed legitimate business expenses to which the Employee is entitled to
reimbursement following submission of proper expense reports under the Company’s
business expense reimbursement policy.

 



1

 

 

(b)            Separation Benefits. In consideration for the Employee’s
execution, non-revocation of, and compliance with this Agreement, including the
Employee Release, the Company agrees to provide the following benefits:

 

(i)            Salary. The Company will continue to pay the Employee his base
salary, less applicable withholdings, for all pay periods up to and including
December 31, 2014 at which time the Employee shall cease to receive his base
salary.

 

(ii)            Bonus. The Company will pay the Employee a lump sum of $112,500
on December 31, 2014, less applicable withholdings. For the avoidance of any
doubt, the Employee agrees and acknowledges that, except for the this Bonus
Payment, he is not be entitled to receive payment with respect to any remaining
portion of his 2014 target bonus, regardless of whether the performance goals
are later achieved, because as of the Separation Date, no other portion of this
bonus amount has been earned.

 

(iii)            Restricted Stock Units. The Restricted Stock Agreement dated
May 6, 2014, by and between the Employee and the Company (the “RSU Agreement”)
shall be amended for any change of position, and, notwithstanding anything
contained in Section 9 of the RSU Agreement, the unvested Restricted Stock Units
shall vest according to the vesting schedule set forth in Section 1 of the RSU
Agreement, subject to the Employee’s compliance with Section 4 and Section 9
below. The company will remove any applicable restrictions or limitations for a
“Specified Employee” (as such term is defined in Treasury Regulation
§1.409A-1(i)), which may include a six (6) month delay in the issuance of shares
of Common Stock upon the vesting of any Restricted Stock Units under the RSU
Agreement, allowable by law.

 

(iv)            The Employee acknowledges that these benefits exceed what he is
otherwise entitled to receive upon separation from employment, and that these
benefits are in exchange for executing this Agreement. The Employee further
acknowledges no entitlement to any additional payment or consideration not
specifically referenced herein and shall receive no compensation for his service
on the Board from the Separation Date until his resignation from the Board.

 

3.            Mutual Release.

 

(a)            For and in consideration of the execution of this Agreement, the
Company hereby forever releases and discharges the Employee, from any and all
claims of any kind arising out of, or related to, his employment and separation
from employment with the Company, its affiliates and subsidiaries (collectively,
with the Company, the “Affiliated Entities”), which the Company now has or may
have against the Employee, whether known or unknown to the Company, and whether
vicarious, derivative, or direct (the “Company Release”). Such released claims
include, without limitation, any and all claims arising under federal, state or
local laws pertaining to employment or job duties.

 



2

 

 

(b)            For and in consideration of the receipt of the payments and other
benefits and promises set forth in this Agreement, the Employee, for the
Employee, the Employee’s marital community and children, the Employee’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, hereby forever releases and discharges
the Company and the Employer Group, and any of their divisions, affiliates,
subsidiaries, parents, predecessors, successors, assigns, and, with respect to
such entities, their officers, directors, managers, members, employees, agents,
stockholders, administrators, general or limited partners, representatives,
attorneys, insurers and fiduciaries, past, present and future (collectively, the
“Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment and separation from employment with the Company, its
affiliates and subsidiaries (collectively, with the Company, the “Affiliated
Entities”), which the Employee now has or may have against the Released Parties,
whether known or unknown to the Employee, and whether vicarious, derivative, or
direct (the “Employee Release”, together with the Company Release, the
“Releases”). Such released claims include, without limitation, any and all
claims arising under federal, state or local laws pertaining to employment,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. 621 et seq. (“ADEA”), the Older Workers Benefit Protection Act,
the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et
seq.(“OWBPA”), the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et seq., and any and all other federal, state or local laws
regarding employment discrimination and/or federal, state, or local laws of any
type or description regarding employment, including, but not limited to, any
claims arising from or derivative of the Employee’s employment and separation
from employment with the Affiliated Entities, as well as any and all such claims
under state contract or tort law, including, without limitation, under the
Employment Agreement, and including any claim for attorneys’ fees.
Notwithstanding anything else herein to the contrary, this Section 3 shall not
affect and does not release: (i) any claims that arise after the date the
Employee executes this Agreement; (ii) any claims that cannot be waived by
applicable law; (iii) the Employee’s vested benefits under the Company’s
qualified plans, if any; or (iv) rights to indemnification or liability
insurance coverage the Employee may have under the Indemnification Agreement,
the Articles of Incorporation and the Bylaws of the Company, or applicable law.

 

(c)            The Employee hereby represents that the Employee has not filed or
commenced any proceeding regarding the claims and matters discussed in Section
3(a).

 

(d)            For the purpose of implementing a full and complete release and
discharge of the Released Parties and the Employee, the Employee and the Company
expressly acknowledges that the Releases are intended to include in their
effect, without limitation, all claims or other matters described in Section
3(a) that the Employee or the Company does not know or suspect to exist in the
Employee’s or the Company’s favor at the time of execution hereof or upon the
termination of the Employee’s employment hereunder, and that the Releases
contemplate the extinguishment of any and all such claims or other such matters.
The Released Parties who are not parties to this Agreement are third-party
beneficiaries of the Releases and are entitled to enforce its provisions.

 



3

 

 

(e)            The Employee warrants that no promise or inducement has been
offered for the Employee Release other than as set forth herein and that the
Employee Release is executed without reliance upon any other promises or
representations, oral or written. Any modification of the Releases must be made
in writing and be signed by the Employee and the Company.

 

(f)            If any provision of the Releases or compliance by the Employee or
the Company with any provision of the Releases constitutes a violation of any
law, or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, will be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of the Releases, which provisions will
remain binding on both the Employee and the Company. The Releases are governed
by, and construed and interpreted in accordance with the laws of the State of
Colorado, without regard to principles of conflicts of law. The Releases
represent the entire understanding of the Parties with respect to the subject
matter herein, and no oral representations have been made or relied upon by the
Parties.

 

(g)            The Employee acknowledges and agrees that he forever waives any
right to recover, and will not request or accept, anything of value from any of
the Released Parties as compensation or damages growing out of, resulting from,
or connected in any way with his employment or the ending of his employment with
the Company, the employment practices of the Company, or with any other act,
conduct, or omission of any of the Released Parties, other than as specifically
set out in this Agreement, whether sought directly by him or by any
administrative agency or other public authority, individual, or group of
individuals on his behalf.

 

(h)            The Employee specifically agrees and acknowledges that: (i) he
has read and understands the terms of this Agreement, including the Releases;
(ii) he is hereby advised in writing by the Company to consult with an attorney
prior to executing this Agreement; (iii) following his execution of this
Agreement he has seven (7) days in which to revoke his Employee Release and
that, if he chooses not to so revoke, this Agreement shall become effective and
enforceable on the eighth (8th) day following his execution of this Agreement
(the “Effective Date”). To revoke the Employee Release, the Employee understands
that he must give a written revocation to the company, within the seven (7)-day
period following the Execution Date. If the last day of the revocation period is
a Saturday, Sunday, or legal holiday in the State of Colorado, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. If he revokes the Employee Release, this
Agreement will not become effective or enforceable and the Employee acknowledges
and agrees that he will not be entitled to any benefits in Sections 3(a)(i),
3(a)(ii), 3(b)(i), and 3(b)(ii) hereof; this Agreement is the final offer made
to Employee and he is hereby provided with twenty-one (21) days from October 9,
2014 to consider this Agreement in general and as specifically required by and
under the OWBPA. Employee acknowledges that he was given a copy of this
Agreement on October 9, 2014, that he has have had an opportunity to consult an
attorney before signing it and was provided a period of at least 21 days, or
until October 30, 2014, to consider this Agreement. Employee acknowledges that
in signing this Agreement, he has relied only on the promises written in this
Agreement and not on any other promise made by the Company. Employee
acknowledges that he understands that he has seven days to revoke this Agreement
after execution hereof.

 



4

 

 

4.            Further Promises, Undertakings, and Acknowledgements of the
Employee.

 

(a)            Return of Company Property. As of the Separation Date, the
Employee shall promptly return to the President of the Company in good and
working condition all property of the Company or any of the other Released
Parties in his possession, custody, or control, including without limitation:
(i) physical property, such as Company-provided equipment, computer and related
equipment, credit card(s), key(s), or identification or access card(s) or
badge(s); (ii) access codes or passwords to the Company’s information or
security systems; and (iii) all Confidential Information (as defined below) and
other physical or electronic documents concerning the business or operations of
the Company or any of the other Released Parties.

 

(b)            Removal of Personal Property. The Employee acknowledges that he
has removed all of his personal property from the Company’s offices as of the
date hereof.

 

(c)            Confidentiality.

 

(i)            The Employee understands and acknowledges that during the course
of his employment by the Company, he had access to and learned about
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to the Employer Group and its
businesses and existing and prospective customers, suppliers, investors and
other associated third parties (collectively, “Confidential Information”). The
Employee further understands and acknowledges that this Confidential Information
and the Company’s ability to reserve it for the exclusive knowledge and use of
the Employer Group is of great competitive importance and commercial value to
the Company, and that improper use or disclosure of the Confidential Information
by the Employee might cause the Company to incur financial costs, loss of
business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties.

 



5

 

 

(ii)            For purposes of this Agreement, the term “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Employer
Group or its businesses or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company in confidence.

 

(iii)            The Employee understands that the above list is not exhaustive,
and that Confidential Information also includes other information that is marked
or otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

(iv)            The Employee understands and agrees that Confidential
Information developed by him in the course of his employment by the Company is
subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to the Employee in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Employee, provided that such disclosure is through no direct or indirect fault
of the Employee or person(s) acting on the Employee’s behalf.

 

(v)            Disclosure and Use Restrictions. The Employee agrees and
covenants: (A) to treat all Confidential Information as strictly confidential;
(B) not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever; and (C) not to access or use any Confidential Information, and not
to copy any documents, records, files, media or other resources containing any
Confidential Information, or remove any such documents, records, files, media or
other resources from the premises or control of the Employer Group, except as
required in the performance of any of the Employee’s remaining authorized duties
or with the prior consent of the company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency; provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Employee
shall promptly provide written notice of any such required disclosure to the
company.

 



6

 

 

(vi)            Duration of Confidentiality Obligations. The Employee
understands and acknowledges that his obligations under this Agreement with
regard to any particular Confidential Information shall commence immediately and
shall continue during and after his employment by the Company for ten (10) years
from the Separation Date; provided, however, that the Employee’s obligations
with respect to any trade secrets shall continue beyond ten (10) years for so
long as such information remains a trade secret under applicable law.

 

(d)            Non-Competition.

 

(i)            Because of the Employer Group’s legitimate business interest as
described herein and the good and valuable consideration paid to the Employee,
the Employee agrees and covenants not to engage in any Prohibited Activity
within the nutritional supplement industry for twenty-four (24) months after the
Separation Date unless approved by the company in writing.

 

(ii)            For purposes of this Section 4(d), the term “Prohibited
Activity” means any activity in which the Employee contributes his knowledge,
directly or indirectly, in whole or in part, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, partner, director, stockholder,
officer, volunteer, intern or any other similar capacity, to an entity engaged
in the same or similar business as the Employer Group, including those engaged
in the business of developing, marketing, manufacturing, and selling
athlete-focused, high quality nutritional supplements primarily to specialty
resellers.

 

(iii)            Nothing herein shall prohibit the Employee from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that the Employee is not a controlling person of, or a member of a group that
controls, such corporation.

 



7

 

 

(e)            Non-Solicitation of Employees. The Employee agrees and covenants
not to directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Employer
Group for twenty-four (24) months after the Separation Date.

 

(f)            Non-Solicitation of Customers. The Employee agrees and covenants,
for twenty-four (24) months after the Separation Date not to directly or
indirectly solicit, contact (including but not limited to e-mail, regular mail,
express mail, telephone, fax, and instant message), attempt to contact or meet
with the Company’s current, former or prospective customers, for purposes of
offering or accepting goods or services similar to or competitive with those
offered by the Company.

 

(g)            Non-Disparagement.

 

(i)            The Employee agrees not to express any statements, written or
verbal, or cause or encourage others to make any derogatory or damaging
statements, written or verbal, that in any way interfere with their existing or
prospective business relationships, or defame or disparage the personal or
business reputation, practices or conduct of the Company, the Employer Group,
the Released Parties, the Affiliated Entities and any of their members,
managers, directors, owners, employees, officers, family members,
representatives and attorneys. Furthermore, the Employee will not represent
himself as being an employee, officer, attorney, agent or representative of
MusclePharm Corporation, its subsidiaries or product lines, for any purpose. The
Employee understands and acknowledges that this Section 4(g) is a material
inducement to the making of this Agreement and that he violates the terms of
this Section 4(g), any unvested Restricted Stock Units and any unvested
Restricted Stock shall be immediately forfeited and the Company and the Employer
Group will be entitled to pursue any other legal and equitable remedies,
including without limitation, the right to recover damages (including but not
limited to any amounts paid and/or owing under this Agreement) and to seek
injunctive relief.

 

(ii)            This Section 4(g) does not, in any way, restrict or impede the
Employee from complying with any applicable law or regulation or a valid order
of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Employee shall promptly provide written notice of any
such order to the company.

 



8

 

 

5.            Knowing and Voluntary Acknowledgement. The Employee specifically
agrees and acknowledges that: (a) the Employee has read this Agreement in its
entirety and understands all of its terms; (b) the Employee has been advised of
and has availed himself of his right to consult with his attorney prior to
executing this Agreement; (c) the Employee knowingly, freely and voluntarily
assents to all of its terms and conditions including, without limitation, the
waiver, release and covenants contained herein; (d) the Employee is executing
this Agreement, including the waiver and release, in exchange for good and
valuable consideration in addition to anything of value to which he is otherwise
entitled; (e) the Employee is not waiving or releasing rights or claims that may
arise after his execution of this Agreement; and that (f) the Releases in this
Agreement is being requested in connection with the cessation of his employment
with the Company.

 

6.            Restrictive Covenant Remedies. In the event of a breach or
threatened breach by the Employee of any of the provisions of this Agreement,
the Employee hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief. Furthermore, any breach of
Sections 4(c), 4(d), 4(e), 4(f) or 4(g) by the Employee, shall result in the
immediate forfeiture of the Employee’s right, title and interest in and to all
unvested Restricted Stock Units and all unvested shares of Restricted Stock.

 

7.            Non-Disparagement of the Employee. The Company agrees that, for a
period of twenty-four (24) months from the Separation Date, it shall direct its
executive officers and directors that, either on behalf of the Company or in
their personal capacity, they will not make (a) any public statement that
disparages or demeans the services, ability, business ethics or conduct of the
Employee; or (b) any public comments or statements detrimental to the interests
of the Employee other than in the course of lawful competition with the Employee
or as otherwise permitted by law. This Section 7 does not, in any way, restrict
or impede the Company or its executive officers and directors from complying
with any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency; provided that such compliance
does not exceed that required by the law, regulation, or order.

 

8.            Press Release. The Company agrees that it will share an advance
draft of any press release (or portion thereof) it intends to issue regarding
the Employee’s resignation from the Company. Notwithstanding the foregoing, the
Company is under no obligation to revise or modify any press release it intends
to issue in that regard.

 

9.            Successors and Assigns.

 

(a)            Assignment by the Company. The Company may assign this Agreement
to any subsidiary or corporate affiliate in the Employer Group or otherwise, or
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Employer
Group and permitted successors and assigns.

 



9

 



 

(b)            No Assignment by the Employee. The Employee may not assign this
Agreement or any part hereof. Any purported assignment by the Employee shall be
null and void from the initial date of purported assignment. Furthermore, the
rights and privileges conferred by the RSU Agreement may not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the restricted stock conferred in the RSU Agreement, or of
any right or privilege conferred by the RSU Agreement, or upon any attempted
sale under any execution, attachment or similar process, the unvested restricted
stock conferred pursuant to the RSU Agreement and the rights and privileges
conferred by the RSU Agreement immediately will become null and void.

 

10.            Governing Law; Jurisdiction; Venue; and Waiver of Jury Trial.
This Agreement, for all purposes, shall be construed in accordance with the laws
of the State of Colorado without regard to conflicts-of-law principles. Any
action or proceeding by either of the Parties to enforce this Agreement shall be
brought only in any state or federal court located in the city and county of
Denver, Colorado . The Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue. The Parties
irrevocably waive the right to trial by jury and agree not to ask for a jury in
any such proceeding.

 

11.            Entire Agreement. Unless specifically provided herein, this
Agreement contains all the understandings and representations between the
Employee and the Employer Group pertaining to the subject matter hereof and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The Parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement. In the event of any inconsistency between the
statements in the body of this Agreement and the Employment Agreement, and the
RSU Agreement, the statements in the body of this Agreement shall control.

 

12.            Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Employee and by the Chief Executive Officer of the
Company. No waiver by either of the Parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the Parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 



10

 

 

13.            Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

14.            Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

15.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

16.            Tolling. Should the Employee violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Employee ceases to be in violation of
such obligation.

 

17.            Attorneys’ Fees. Employee will remain indemnified for all
existing and any future investigations or litigation related to his employment
with the Company and duties performed pursuant to such employment even after
resignation from his current position with the Company. Company will be
responsible for any legal fees incurred during any investigation or litigation.
Should the Employee breach any of the terms of the restrictive covenants
obligations referenced herein, to the extent authorized by state law, the
Employee will be responsible for payment of all reasonable attorneys’ fees and
costs that the Company incurred in the course of enforcing the terms of the
Agreement, including demonstrating the existence of a breach and any other
contract enforcement efforts.

 



11

 

 

18.            Section 409A. This Agreement is intended to comply with Section
409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”), or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Employee on account of non-compliance with Section 409A.

 

19.            Notice. The Employee agrees to notify any subsequent employer of
the restrictive covenants section contained in this Agreement. In addition, the
Employee authorizes the Employer Group to provide a copy of the restrictive
covenants section of this Agreement to third parties, including but not limited
to, the Employee’s subsequent, anticipated or possible future employer.

 

20.            Employment Taxes. Any payments made pursuant to this Agreement
will be reported on Form W-2, if so required, and shall be subject to
withholding of applicable income and employment taxes.

 

21.            Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES
AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE THE COMPANY FROM ANY AND ALL CLAIMS.

 

[Signature Page Follows]

 

12

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

 

    MUSCLEPHARM CORPORATION                 By:  /s/ Richard Estalella      
Name: Richard Estalella
Title: President         EMPLOYEE                       /s/ Sydney Rollock      
Sydney Rollock      

 

13

 

 

EXHIBIT A

 

October 10, 2014

 

Brad Pyatt

MusclePharm Corporation

4721 Ironton Street

Building A

Denver, Colorado 80239

 

Brad:

 

I would like to notify you of my intent to resign effective October 10, 2014. As
of that date, I would resign any positions in relation to any employee benefit
plans sponsored or maintained by the foregoing entities.

 

I hereby resign from my position as the Chief Marketing & Sales Officer position
effective October 17, 2014. Notwithstanding the foregoing, I hereby agree to
perform my obligation pursuant to that certain Separation and Release of Claims
Agreement dated the date hereof.

 

I have enjoyed my time here and there were no disagreements as to any matter
relating to the Company’s operations, policies or practices or otherwise,
between the Company and me relative to this decision.

 

         Sincerely,                 /s/ Sydney Rollock     Sydney Rollock

 

 

 

 